--------------------------------------------------------------------------------

Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this "Agreement"), dated as of
June 13, 2008, by and between ICP Solar Technologies, Inc., a Nevada corporation
(the "Company"), and each buyer identified on the Schedule of Buyers attached
hereto (collectively, the “BUYERS” and each individually, the “BUYER”).

WHEREAS:

          A. In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the "Securities Purchase Agreement"),
the Company has agreed, upon the terms and subject to the conditions contained
therein, to issue and sell to the Buyer the following (as each capitalized term
not otherwise defined herein shall have the meaning ascribed to it in the
Securities Purchase Agreement):

          (i) Convertible debentures of the Company (the “Debentures”) issued
pursuant to the Securities Purchase Agreement, and

          (ii) Warrants in the amount described in the Securities Purchase
Agreement,

where the Debenture is convertible into shares of the Company's common stock,
par value $0.00001 per share (the "Common Stock"), upon the terms and subject to
the limitations and conditions set forth in the Debenture and where each of the
Warrants is exercisable into shares of the Company's Common Stock, each upon the
terms and conditions and subject to the limitations and conditions set forth in
the Warrants, all subject to the terms and conditions of the Securities Purchase
Agreement; and

          B. To induce the Buyer to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws;

          NOW, THEREFORE, In consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyer hereby agree as follows:

          1. DEFINITIONS.

                    a. As used in this Agreement, the following terms shall have
the following meanings:

          “Additional Registration Statement” shall have the meaning ascribed to
it in Section 3(b) below.

          “Additional Registration Effectiveness Deadline” shall have the
meaning ascribed to it in Section 3(b) below.

1

--------------------------------------------------------------------------------

          “Additional Registration Filing Deadline” shall have the meaning
ascribed to it in Section 3(b) below.

          "Buyer" means the purchaser of Debentures and Warrants pursuant to the
Securities Purchase Agreement specified on the signature page hereof, and any
transferee or assignee who agrees to become bound by the provisions of this
Agreement in accordance with Section 10 hereof.

          "Cutback Shares" means any of the Target Registration Amount of
Registrable Securities not included in any of the Registration Statements
previously declared effective hereunder as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the staff of the SEC pursuant to Rule 415.

          “Effective Date” shall mean the date that the initial Registration
Statement is first declared effective by the Commission.

          "Effectiveness Period" means, as to any Registration Statement
required to be filed pursuant to this Agreement, the period commencing on the
Effective Date of such Registration Statement and ending on the earliest to
occur of (a) the second (2nd) anniversary of such Effective Date (provided that,
if the Registrable Securities are not eligible for resale under Rule 144 as of
such second (2nd) anniversary, such period shall be extended for up to three (3)
additional years until the Registrable Securities become eligible for resale
under Rule 144), (b) such time as all of the Registrable Securities covered by
such Registration Statement have been publicly sold by the Holders of the
Registrable Securities included therein, or (iii) such time as all of the
Registrable Securities covered by such Registration Statement may be sold by the
Holders pursuant to Rule 144 as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company's transfer agent and the affected Holders.

          “Effectiveness Deadline,” (a) with respect to the Initial Registration
Statement, shall mean the ninetieth (90th) calendar day after the date hereof
and with respect to any Additional Registration Statements which may be required
pursuant to Section 3(b), the 90th calendar day following the date on which an
additional Registration Statement is required to be filed hereunder; provided,
however, that in the event the Company is notified by the Commission that one or
more of the above Registration Statements will not be reviewed or is no longer
subject to further review and comments, the Effectiveness Deadline as to such
Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above and (b) with respect to any Additional Registration Statement,
shall mean the Additional Registration Effectiveness Deadline.

          “Exclusion Period” shall have the meaning set forth in Section 3(p)
below.

          “Filing Deadline” shall mean the Initial Registration Filing Deadline,
or any applicable Additional Registration Filing Deadline.

          “FINRA” shall mean the Financial Industry Regulatory Authority (f/k/a
the National Association of Securities Dealers, Inc.).

2

--------------------------------------------------------------------------------

          “Initial Registration Filing Deadline” shall mean, with respect to the
Initial Registration Statement required hereunder, July 15, 2008.

          “Initial Registration Minimum” means a number of Registrable
Securities equal to the lesser of (i) the total number of Registrable Securities
and (ii) the maximum number which would enable the Company to conduct such
offering in accordance with the provisions of Rule 415 as advised by the staff
of the Commission (the “Staff”) in a written comment letter or otherwise (which
number shall be no less than thirty percent (30%) of the number of issued and
outstanding shares of Common Stock that are held by non-affiliates of the
Company on the day immediately prior to the filing date of the Initial
Registration Statement, unless the Staff expressly requires otherwise).

          "Investor" means a Buyer or any transferee or assignee thereof to whom
a Buyer assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 10 hereof and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.

          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

          "Register," "Registered," and "Registration" refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis ("Rule
415"), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the
"Commission").

          "Registrable Securities," for a given Registration, means (a)any
shares of Common Stock (the “Warrant Shares”) issued or issuable upon exercise
of or otherwise pursuant to the Warrant(s), and (b) any shares of capital stock
issued or issuable as a dividend on or in exchange for or otherwise with respect
to any of the foregoing, (c) any additional shares of Common Stock issuable in
connection with any anti-dilution provisions in the Warrants (in each case,
without giving effect to any limitations on exercise set forth in the Warrant),
and (d) any other shares of common stock issued pursuant to the terms of the
Securities Purchase Agreement, the Warrants, this Registration Rights Agreement
or any other Transaction Document (as defined in the Securities Purchase
Agreement), and (e) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.

          “Registration Failure Liquidated Damages” shall have the meaning set
forth in Section 4 below.

3

--------------------------------------------------------------------------------

          "Registration Statement(s)" means a registration statement(s) of the
Company under the 1933 Act.

          “Registration Trigger Date” shall have the meaning set forth in
Section 3(b) below.

          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

          “SEC Guidance” means (i) the Securities Act, and (ii) any
publicly-available written or oral guidance, comments, requirements or requests
of the Commission staff.

          “SEC Share Reduction” shall have the meaning ascribed to it in Section
2(a) below.

          “Securities” shall have the meaning ascribed to it in the Securities
Purchase Agreement.

          “Series A Warrant Shares” shall mean the Warrant Shares issuable upon
the exercise of the Series A Warrants.

          “Series B Warrant Shares” shall mean the Warrant Shares issuable upon
the exercise of the Series B Warrants.

          “Series C Warrant Shares” shall mean the Warrant Shares issuable upon
the exercise of the Series C Warrants.

          “Target Registration Amount” shall have the meaning set forth in
Section 2(a) below.

          “Target Registration Shortfall” shall have the meaning set forth in
Section 2(a) below.

          “Underlying Debenture Shares” means the shares of Common Stock
issuable upon conversion of the Debentures and payment of interest thereunder.

          “Warrants” means the warrants issued by the Company pursuant to the
Securities Purchase Agreement in conjunction with the Debenture issued by the
Company.

          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

                    b. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Securities Purchase
Agreement.

          2. REGISTRATION.

                    a. MANDATORY REGISTRATION. Following the Closing of any
Debenture pursuant to the Securities Purchase Agreement, the Company shall
prepare, and, on or prior to the Initial Registration Filing Deadline (as
defined above) file with the Commission a Registration

4

--------------------------------------------------------------------------------

Statement on Form S-1 (or, if Form S-1 is not then available, on such form of
Registration Statement as is then available to effect a registration of the
Registrable Securities, subject to the consent of the Buyer, which consent will
not be unreasonably withheld)(the “Initial Registration Statement”) covering the
resale of the Registrable Securities which Registration Statement, to the extent
allowable under the 1933 Act and the rules and regulations promulgated
thereunder (including Rule 416), shall state that such Registration Statement
also covers such indeterminate number of additional shares of Common Stock as
may become issuable upon conversion of or otherwise pursuant to the Debenture
and exercise of or otherwise pursuant to the Warrants to prevent dilution
resulting from stock splits, stock dividends or similar transactions and shall
contain (unless otherwise directed by at least a three-fourths (3/4) majority in
interest of the Holders) substantially the “Plan of Distribution” attached
hereto as Annex A. The number of shares of Common Stock initially included in
such Registration Statement shall be no less than 150% of the aggregate number
of Conversion Shares that are then issuable upon conversion of the Debenture or
otherwise pursuant to the Debenture (based on the Conversion Price [as defined
in the Debenture] then in effect) and assuming that all interest that accrues
for the entire term of the Debentures is payable in Common Stock, plus the
aggregate number of Warrant Shares that are then issuable upon exercise of or
otherwise pursuant to the Warrants, without regard to any limitation on the
Buyer's ability to convert the Debenture or exercise the Warrants (collectively,
the “Target Registration Amount”). Notwithstanding the foregoing, if the Company
is advised by the staff of the Commission in a written comment letter or
otherwise that it is not eligible to conduct the offering of the Debentures
under Rule 415 promulgated under the 1933 Act because of the number of shares
sought to be included in the Registration Statement, then, subject to any
applicable Registration Failure Liquidated Damages (as defined herein), the
Company may reduce (an “SEC Share Reduction”) the number of shares covered by
such Registration Statement to the maximum number which would enable the Company
to conduct such offering in accordance with the provisions of Rule 415 (“Rule
415 Eligible”)(subject to Registration Failure Liquidated Damages, as defined
below, if the Company reduces unilaterally the number of shares covered by such
Registration Statement to a number less than the Initial Registration Minimum).
In the event of an SEC Share Reduction, the number of Registrable Securities
registered shall be cut back pro rata (based upon the relative number of
Warrants held by each Holder), provided that (i) the inclusion of the Series A
Warrant Shares in such initial Registration Statement shall take precedence over
and shall not be cut back until the following securities of the Company are cut
back and removed from such Registration Statement (in the following order): As
necessary, (i) Series C Warrants shares shall be cut back and removed from the
Registration Statement first, and (ii) Series B Warrants shall be cut back and
removed from the Registration Statement first and (iii) Series A Warrants shall
be cut back and removed from the Registration Statement third. In the event
that, due to an SEC Share Reduction or otherwise, any Registration Statement
filed hereunder shall (when combined with any previous Registration Statements
that are current and effective) register a number of shares of Common Stock
which less than the Target Registration Amount (a “Target Registration
Shortfall”), then the unregistered portion of the Target Registration Amount
(the “Target Registration Shortfall Amount”) shall be included in the next
Additional Registration Statement (in accordance with Section 3(b) below).

The Company shall, as early as practicable on the Trading Day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424. The Company acknowledges that the number of
shares initially included in each Registration Statement

5

--------------------------------------------------------------------------------

represents a good faith estimate of the maximum number of shares issuable upon
conversion of the Debenture or otherwise pursuant to the Debenture and exercise
of or otherwise pursuant to the Warrants and shall be amended if not sufficient.
Each Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyer and its counsel prior to its filing or
other submission.

                    b. PIGGY-BACK REGISTRATIONS. If at any time prior to the
expiration of the Registration Period (as hereinafter defined) the Company shall
determine to file with the Commission a Registration Statement relating to an
offering for its own account or the account of others under the 1933 Act of any
of its equity securities (other than on Form S-4 or Form S-8 or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to Buyer written notice of such determination and, if within fifteen (15)
days after the effective date of such notice, the Buyer shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the Registrable Securities which are not then registered for resale
pursuant to a current and effective Registration Statement, and which the Buyer
requests to be registered, except that if, (i) inclusion of such shares would
result in the offering not being Rule 415 Eligible, or (ii) in connection with
any underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)' judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Buyer has
requested inclusion hereunder (i) as would enable the offering to be Rule 415
Eligible or (ii) as the underwriter shall permit;

          PROVIDED, HOWEVER, that the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not entitled by contract to inclusion of such securities in
such Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and

          PROVIDED, FURTHER, HOWEVER, that, after giving effect to the
immediately preceding proviso, any exclusion of Registrable Securities shall be
made pro rata with holders of other securities having the contractual right to
include such securities in the Registration Statement other than holders of
securities entitled to inclusion of their securities in such Registration
Statement by reason of demand registration rights. No right to registration of
Registrable Securities under this Section 2(b) shall be construed to limit any
registration required under Section 2(a) hereof. If an offering in connection
with which the Buyer is entitled to registration under this Section 2(d) is an
underwritten offering, then the Buyer shall, unless otherwise agreed by the
Company, offer and sell such Registrable Securities in an underwritten offering
using the same underwriter or underwriters and, subject to the provisions of
this Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering. Notwithstanding anything to the contrary
set forth herein, the registration rights of the Buyer pursuant to this Section
2(b) shall only be available in the event the Company fails to timely file,
obtain effectiveness or maintain effectiveness of any Registration Statement to
be filed pursuant to Section 2(a) in accordance with the terms of this

6

--------------------------------------------------------------------------------

Agreement and shall terminate and be of no further force and effect once the
Company satisfies its obligations under this Agreement.

          3. OBLIGATIONS OF THE COMPANY. In connection with the registration of
the Registrable Securities, the Company shall have the following obligations:

                    a. The Company shall prepare promptly, and file with the
Commission as soon as practicable after the date of the Closing under the
Securities Purchase Agreement (the "CLOSING DATE") (but no later than the Filing
Deadline), Registration Statements with respect to the number of Registrable
Securities provided in Section 2(a), and thereafter use its best efforts to
cause each such Registration Statement relating to Registrable Securities to
become effective as soon as possible after such filing, but in any event shall
cause each such Registration Statement relating to Registrable Securities to
become effective no later than the Effectiveness Deadline, and shall keep the
Registration Statement current and effective pursuant to Rule 415 at all times
until such date as is the earlier of (i) the date on which all of the
Registrable Securities for such Registration Statement have been sold and (ii)
the date on which all of the Registrable Securities for such Registration
Statement (in the opinion of counsel to the Buyer) may be immediately sold to
the public without registration or restriction (including without limitation as
to volume by each holder thereof) under the 1933 Act (the "REGISTRATION
PERIOD"), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein not misleading.

                    b. The Company shall prepare and file with the Commission
such amendments (including post-effective amendments) and supplements to each
Registration Statements and the prospectus used in connection with the
Registration Statements as may be necessary to keep the Registration Statements
current and effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by the
Registration Statements until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof as set forth in the Registration Statements. In
the event of a Target Registration Shortfall (the date of each of which is
referred to as a “Registration Trigger Date”), or in the event that on any
Trading Day (as defined in the Debenture) (each such Trading Day is also
referred to as a "Registration Trigger Date") the number of shares available
under a Registration Statement filed pursuant to this Agreement is otherwise
insufficient to cover all of the Registrable Securities issued or issuable upon
conversion of the Debenture or otherwise pursuant to the Debenture (based on the
Conversion Price [as defined in the Debenture] then in effect), exercise of or
otherwise pursuant to the Warrants (based on the Exercise Price [as defined in
the Warrants] then in effect), and otherwise issuable pursuant to the
Transaction Documents, in each case without giving effect to any limitations on
the Buyer' ability to convert the Debenture, exercise the Warrants or otherwise
receive shares of Common Stock pursuant to the Transaction Documents, the
Company shall amend the Registration Statement, or file a new Registration
Statement (on the short form available therefore, if applicable), or both (each,
an “Additional Registration Statement”), so as to cover at least 150% of the
total number of Registrable Securities so issued or issuable (based on the
Conversion Prices of the Debenture, the Exercise Prices of the Warrants, and
other relevant factors on which the Company reasonably elects to rely, and
without giving effect to any limitations on

7

--------------------------------------------------------------------------------

conversion contained in the Debenture, limitations on exercise contained in the
Warrants or limitations on conversion or exercise or other payment of shares
contained in the Securities Purchase Agreement) as of the Registration Trigger
Date (subject to an SEC Share Reduction, if applicable). The Company shall
prepare and file each Additional Registration Statement as soon as practicable
following any Registration Trigger Date, but not later than the date that is
sixty (60) days following the applicable Registration Trigger Date (the
“Additional Registration Filing Deadline”) provided that, if Cutback Shares are
required to be included in the Additional Registration Statement, the
“Additional Registration Filing Deadline” shall mean the later of (i) the date
that is sixty (60) days after the date substantially all (as such term is then
interpreted by the Commission) of the Registrable Securities registered under
the immediately preceding Registration Statement are sold and (ii) the date that
is six (6) months following the date of effectiveness of the most recently
effective Registration Statement or Additional Registration Statement filed
hereunder. The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof, but in any event the Company shall cause such amendment
and/or new Registration Statement to become effective within one hundred eighty
(180) days of the Registration Trigger Date (the “Additional Registration
Effectiveness Deadline”) or as promptly as practicable in the event the Company
is required to increase its authorized shares.

                    c. The Company shall furnish to the Buyer and its legal
counsel (i) promptly after the same is prepared and publicly distributed, filed
with the Commission, or received by the Company, one copy of each Registration
Statement and any amendment thereto, each preliminary prospectus and prospectus
and each amendment or supplement thereto, and, in the case of the Registration
Statement referred to in Section 2(a), each letter written by or on behalf of
the Company to the Commission or the staff of the Commission, and each item of
correspondence from the Commission or the staff of the Commission, in each case
relating to such Registration Statement (other than any portion of any thereof
which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as the Buyer may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by the Buyer. The Company will
immediately notify the Buyer in writing of the effectiveness of each
Registration Statement or any post-effective amendment. The Company will
promptly respond to any and all comments received from the Commission, with a
view towards causing each Registration Statement or any amendment thereto to be
declared effective by the Commission as soon as practicable and shall file an
acceleration request as soon as practicable, but no later than five (5) business
days (the "Acceleration Request Deadline") following the resolution or clearance
of all Commission comments or, if applicable, following notification by the
Commission that any such Registration Statement or any amendment thereto will
not be subject to review.

                    d. The Company shall use reasonable efforts to (i) register
and qualify the Registrable Securities covered by the Registration Statements
under such other securities or "blue sky" laws of such jurisdictions in the
United States as the Buyer shall reasonably request, (ii) prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations

8

--------------------------------------------------------------------------------

and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions;

                    e. As promptly as practicable after becoming aware of such
event, the Company shall notify the Buyer of the happening of any event, of
which the Company has knowledge, as a result of which the prospectus included in
any Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and use its best
efforts promptly to prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to the Buyer as the Buyer may
reasonably request; provided that, for not more than twenty (20) consecutive
days (or a total of not more than sixty (60) days in any twelve (12) month
period), the Company may delay the disclosure of material non-public information
concerning the Company (as well as prospectus or Registration Statement
updating) the disclosure of which at the time is not, in the good faith opinion
of the Company, in the best interests of the Company (an "Allowed Delay");
provided, further, that the Company shall promptly (i) notify the Buyer in
writing of the existence of (but in no event, without the prior written consent
of the Buyer, shall the Company disclose to the Buyer any of the facts or
circumstances regarding) material non-public information giving rise to an
Allowed Delay and (ii) advise the Buyer in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay, provided the above
actions are consistent with the requirements of the 1933 Act and/or 1934 Act or
other applicable law. Upon expiration of the Allowed Delay, the Company shall
again be bound by the first sentence of this Section 3(e) with respect to the
information giving rise thereto. Nothing herein relieves the obligations set
forth in the Debenture or the Warrants relative to Registration Failure
Liquidated Damages or payments of the Default Amount pursuant to Events of
Default.

                    f. The Company shall use its best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, and, if such an order is issued, to obtain the
withdrawal of such order at the earliest possible moment and to notify the Buyer
who holds Registrable Securities being sold (or, in the event of an underwritten
offering, the managing underwriters) of the issuance of such order and the
resolution thereof.

                    g. The Company shall permit a single firm of counsel
designated by the Buyer to review such Registration Statement and all amendments
and supplements thereto (as well as all requests for acceleration or
effectiveness thereof), at Buyer’s own cost, a reasonable period of time prior
to their filing with the Commission (not less than three (3) business days but
not more than ten (10) business days) and not file any document in a form to
which such counsel reasonably objects and will not request acceleration of such
Registration Statement without prior notice to such counsel.

                    h. The Company shall hold in confidence and not make any
disclosure of information concerning the Buyer provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. The Company agrees that
it

9

--------------------------------------------------------------------------------

shall, upon learning that disclosure of such information concerning the Buyer is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Buyer prior to making such
disclosure, and allow the Buyer, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, such information.

                    i. If the Company becomes eligible for listing on a national
securities exchange, the Company shall use its best efforts to (i) cause all the
Registrable Securities covered by the Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) to the extent the securities of the same class or series are not then
listed on a national securities exchange, secure the designation and quotation,
of all the Registrable Securities covered by the Registration Statement on the
Nasdaq Global Select Market or, if not eligible for the or the Nasdaq Global
Select Market on the Nasdaq Global Market or, if not eligible for the Nasdaq
Global Market, on the Over the Counter electronic bulletin board and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register with FINRA as such with respect to such Registrable
Securities.

                    j. The Company shall provide a transfer agent and registrar,
which may be a single entity, for the Registrable Securities not later than the
effective date of the Registration Statement.

                    k. The Company shall cooperate with the Buyer who holds
Registrable Securities being offered and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing Registrable
Securities to be offered pursuant to such Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
managing underwriter or underwriters, if any, or the Buyer may reasonably
request and registered in such names as the managing underwriter or
underwriters, if any, or the Buyer may request, and, within five (5) business
days after a Registration Statement which includes Registrable Securities is
ordered effective by the Commission, the Company shall deliver, and shall cause
legal counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to the Buyer) an appropriate instruction and
an opinion of such counsel in the form required by the transfer agent in order
to issue the Registrable Securities free of restrictive legends.

                    l. At the request of the holders of a three-fourths (3/4)
majority-in-interest of the Registrable Securities, the Company shall prepare
and file with the Commission such amendments (including post-effective
amendments) and supplements to a Registration Statement and any prospectus used
in connection with the Registration Statement as may be necessary in order to
change the plan of distribution set forth in such Registration Statement,
provided that if such change is not legally necessary in order for the Buyers to
timely sell their Registrable Securities, the Company shall not be required to
effect such amendments if they will impose any additional requirements,
including costs, on the Company.

                    m. The Company shall take all other reasonable actions
necessary to expedite and facilitate disposition by the Buyer of Registrable
Securities pursuant to a Registration Statement.

10

--------------------------------------------------------------------------------

                    n. The Company shall comply with all applicable laws related
to a Registration Statement and offering and sale of securities and all
applicable rules and regulations of governmental authorities in connection
therewith (including without limitation the 1933 Act and the 1934 Act and the
rules and regulations promulgated by the Commission).

                    o. Further Registration Statements. Except for a
registration statement filed on behalf of the Buyer pursuant to Section 2 or
Section 3 of this Agreement, and except for an underwritten public offering, the
Company will not file any registration statements or amend (in such a manner as
to increase the number of shares registered) any already filed registration
statement with the Commission or with state regulatory authorities without the
consent of the Buyer until the expiration of the "Exclusion Period," which shall
be defined as the sooner of (i) the date that the Registration Statement shall
have been current and available for use in connection with the resale of the
Registrable Securities for a period of 180 days, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by the Subscribers pursuant
to the Registration Statement or are eligible for immediate unrestricted resale
pursuant to Rule 144, without volume limitations. The Exclusion Period will be
tolled during the pendency of an Event of Default as defined in the Debenture or
an Event of Default as defined in the Warrants.

                    p. NASD Rule 2710 Filing; Broker Compensation. The Company
shall effect a filing with respect to the public offering contemplated by the
Registration Statement (an “Issuer Filing”) with FINRA pursuant to NASD Rule
2710within one Trading Day of the date that the Registration Statement is first
filed with the Commission and pay the filing fee required by such Issuer Filing.
The Company shall use commercially reasonable efforts to pursue the Issuer
Filing until the NASD issues a letter confirming that it does not object to the
terms of the offering contemplated by the Registration Statement.

                    q. NO PIGGYBACK ON REGISTRATIONS. Except for legally
required amendments or supplements to the existing registration statement
specified in Schedule 3(dd) to the Securities Purchase Agreement, neither the
Company nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement (including but not limited to any Registration Statement under Section
2(a) hereof or any amendment or supplement thereto under Section 3(b) hereof)
other than the Registrable Securities, and the Company shall not during the
Effectiveness Period enter into any agreement providing any such right to any of
its security holders. In addition, the Company shall not offer any securities
for its own account or the account of others in any Registration Statement under
Section 2(a) hereof or any amendment or supplement thereto under Section 3(b)
hereof without the consent of the holders of a three-fourths (3/4)
majority-in-interest of the Registrable Securities.

          4. REGISTRATION FAILURE. If:

                         (i) in the aggregate among all Holders on a pro-rata
basis based on their purchase of the Securities pursuant to the Securities
Purchase Agreement, a Registration Statement registering for resale all of the
Initial Registration Minimum is not declared effective by the Commission by the
Effectiveness Deadline of the Initial Registration, or

11

--------------------------------------------------------------------------------

                         (ii) the Company files the Initial Registration
Statement without affording the Holders the opportunity to review and comment on
the same as required by Section 3(g) herein, or

                         (iii) the Company fails to file with the Commission a
request for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed” or will not be subject to further review, or

                         (iv) prior to the effective date of a Registration
Statement, the Company fails to file a pre-effective amendment and otherwise
respond in writing to comments made by the Commission in respect of such
Registration Statement within 10 Trading Days after the receipt of comments by
or notice from the Commission that such amendment is required in order for such
Registration Statement to be declared effective, or

                         (v) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Holders are otherwise not permitted to utilize
the Prospectus therein to resell such Registrable Securities, for more than 10
consecutive calendar days or more than an aggregate of 15 calendar days (which
need not be consecutive calendar days) during any 12-month period, or

                         (vi) any Additional Registration Statement required to
be filed hereunder is not filed by the applicable Additional Registration Filing
Deadline or it is not declared effective by the applicable Additional
Registration Effectiveness Deadline (any such failure or breach being referred
to as a “Registration Failure”, and for purposes of clause (i) or (ii), the date
on which such Registration Failure occurs, and for purpose of clause (iii) the
date on which such five Trading Day period is exceeded, and for purpose of
clause (iv) the date which such 10 calendar day period is exceeded, and for
purpose of clause (v) the date on which such 10 or 15 calendar day period, as
applicable, is exceeded being referred to as a “Registration Failure Date”),
then, in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Registration Failure Date and on each monthly
anniversary of each such Registration Failure Date (if the applicable
Registration Failure shall not have been cured by such date) until the
applicable Registration Failure is cured, the Company shall pay to each Holder
an amount (“Registration Failure Liquidated Damages”) in cash, as liquidated
damages and not as a penalty, equal to 2% of the aggregate purchase price paid
by such Holder pursuant to the Purchase Agreement for any unregistered
Registrable Securities then held by such Holder. The parties agree that (1) the
Company shall not be liable for liquidated damages under this Agreement with
respect to any Warrants or Warrant Shares, provided that such Warrants are
exerciseable in a cashless exercise and the underlying Warrant Shares are
eligible for sale under Rule 144 following a cashless exercise, and (2) no
Registration Failure Liquidated Damages shall accrue with respect to the
Debentures during any time that the underlying Conversion Shares are eligible
for sale under Rule 144.

                         (vii) Notwithstanding (i) – (vi) above, the Company
shall not be liable for Registration Failure Liquidated Damages if (1) the
Company makes all filings as and when required by this Agreement, (2) the
Company responds to any comments from the SEC regarding a

12

--------------------------------------------------------------------------------

Registration Statement within ten (10) days of the date of receipt of such
comments, and (3) uses its best efforts to have the subject Registration
Statement declared effective for the number of shares required hereunder as
quickly as reasonably possible. Registration Failure Liquidated Damages shall be
due and payable by the fifth (5th) day of the calendar month in which they
accrue. If the Company fails to pay any liquidated damages pursuant to this
Section in full within five (5) days after the date payable, the Company will
pay interest thereon at a rate of 18% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. The liquidated damages pursuant to the terms
hereof shall apply on a daily pro rata basis for any portion of a month prior to
the cure of a Registration Failure.

          5. OBLIGATIONS OF THE BUYER. In connection with the registration of
the Registrable Securities, the Buyer shall have the following obligations:

                    a. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of the Buyer that the Buyer shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least three (3) business days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify the Buyer of the information the Company requires from each Buyer.

                    b. The Buyer, by the Buyer's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless the Buyer has notified the Company in writing of
the Buyer's election to exclude all of the Buyer's Registrable Securities from
the Registration Statements.

                    c. In the event of an underwritten offering pursuant to
Section 2(b) in which any Registrable Securities are to be included, the Buyer
agrees to enter into and perform the Buyer's obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of the Registrable Securities, unless the
Buyer has notified the Company in writing of the Buyer's election to exclude all
of the Buyer's Registrable Securities from such Registration Statement.

                    d. The Buyer agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 3(e)
or 3(f), the Buyer will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Buyer's receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(e) or 3(f) and, if so directed by
the Company, the Buyer shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Buyer's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

13

--------------------------------------------------------------------------------

                    e. No Buyer may participate in any underwritten registration
hereunder unless the Buyer (i) agrees to sell the Buyer's Registrable Securities
on the basis provided in any underwriting arrangements in usual and customary
form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions and any expenses in excess of those payable by the
Company pursuant to Section 5 below.

                    f. Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Shareholder Questionnaire”) by the end of the third (3rd) Trading Day following
the date on which such Holder receives draft materials in accordance with this
Section.

          6. EXPENSES OF REGISTRATION. All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualification fees,
printers and accounting fees, the fees and disbursements of counsel for the
Company shall be borne by the Company.

          7. INDEMNIFICATION. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

                    a. To the extent permitted by law, the Company will
indemnify, hold harmless and defend (i) the Buyer, (ii) the directors, officers,
partners, managers, members, employees, agents and each person who controls any
Buyer within the meaning of the 1933 Act or the Securities Exchange Act of 1934,
as amended (the "1934 Act"), if any, (iii) any underwriter (as defined in the
1933 Act) for the Buyer in connection with an underwritten offering pursuant to
Section 2(b) hereof, and (iv) the directors, officers, partners, employees and
each person who controls any such underwriter within the meaning of the 1933 Act
or the 1934 Act, if any (each, an "Indemnified Person"), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, "Claims") to
which any of them may become subject insofar as such Claims arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact in a Registration Statement or the omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the Commission) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading; or (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations"). The
Company shall reimburse the Indemnified Person, promptly as such

14

--------------------------------------------------------------------------------

expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 7(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person or underwriter for such Indemnified Person
expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (iii) with respect to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
such corrected prospectus was timely made available by the Company pursuant to
Section 3(c) hereof, and the Indemnified Person was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a Violation
and such Indemnified Person, notwithstanding such advice, used it. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Buyer pursuant to Section 10.

                    b. Promptly after receipt by an Indemnified Person under
this Section 7 of notice of the commencement of any action (including any
governmental action), such Indemnified Person shall, if Claim in respect thereof
is to be made against any the Company under this Section 7, deliver to the
Company a written notice of the commencement thereof, and the Company shall have
the right to participate in, and, to the extent the Company so desires, to
assume control of the defense thereof with counsel mutually satisfactory to the
Company and the Indemnified Person, as the case may be.

          PROVIDED, HOWEVER, that an Indemnified Person shall have the right to
retain its own counsel with the fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel retained by the Company, the representation
by such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The Company
shall pay for only one separate legal counsel for the Indemnified Persons, and
such legal counsel shall be selected by Buyer and shall be reasonably acceptable
to the Company, if the Buyer is entitled to indemnification hereunder. The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnified Person under this Section 6, except to the extent that the
Company is actually prejudiced in its ability to defend such action. The
indemnification required by this Section 7 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.

                    c. To the extent permitted by law, but in an aggregate
amount not to exceed the Buyer’s Subscription Amount (as defined in the
Securities Purchase Agreement) the Buyer will indemnify, hold harmless and
defend (i) the Company, and (ii) the directors, officers, partners, managers,
members, employees, or agents of the Company, if any (each, a "Company
Indemnified Person"), against any joint or several losses, claims, damages,
liabilities or expenses (collectively, together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether

15

--------------------------------------------------------------------------------

commenced or threatened, in respect thereof, "Claims") to which any of them may
become subject insofar as such Claims arise out of or are based upon a Claim
arising out of or based upon any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities, which occurs due to the inclusion by the
Company in a Registration Statement of false or misleading information about the
Buyer, where such information was furnished in writing to the Company by the
Buyer for the purpose of inclusion in such Registration Statement.

          8. CONTRIBUTION. To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, based upon a comparative
fault standard.

          9. REPORTS UNDER THE 1934 ACT. With a view to making available to the
Buyer the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the Commission that may at any time permit the
Buyer to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:

                    a. make and keep public information available, as those
terms are understood and defined in Rule 144;

                    b. file with the Commission in a timely manner all reports
and other documents required of the Company under the 1933 Act and the 1934 Act
so long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit the Company's obligations under Section 4(c) of
the Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

                    c. furnish to the Buyer so long as the Buyer owns
Registrable Securities, promptly upon written request, (i) a written statement
by the Company that it has complied with the reporting requirements of Rule 144,
the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Buyers to sell such securities pursuant to Rule 144 without
registration.

          10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement
shall be automatically assignable by the Buyers to any transferee of all or any
portion of Registrable Securities if: (i) the Buyer agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment,
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws, (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions

16

--------------------------------------------------------------------------------

contained herein, and (v) such transfer shall have been made in accordance with
the applicable requirements of the Securities Purchase Agreement. In the event
that the Buyer transfers all or any portion of its Registrable Securities
pursuant to this Section, the Company shall have at least ten (10) days to file
any amendments or supplements necessary to keep the Registration Statement
current and effective pursuant to Rule 415, and the commencement date of any
Event of Default under the Debenture or the Warrants caused thereby will be
extended by ten (10) days.

          11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company, and Buyers who hold a three-fourths (3/4)
majority interest of the Registrable Securities. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Buyer and
the Company.

          12. MISCELLANEOUS.

                    a. A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.

                    b. Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

If to the Company: To the address set forth immediately below such
Company’s name on the signature pages hereto.

With copy to:

Josef B. Volman
Burns & Levinson LLP
125 Summer Street
Boston, Ma. 02110
Telephone: 617-345-3895
Fax: 617-345-3299

          If to a Buyer: To the address set forth immediately below such Buyer's
name on the signature pages hereto.

Each party shall provide notice to the other party of any change in address.

17

--------------------------------------------------------------------------------

                    c. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

                    d. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the this Agreement, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

                    e. This Agreement and the Securities Purchase Agreement
(including all schedules and exhibits thereto) constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement and the
Securities Purchase Agreement supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

                    f. Subject to the requirements of Section 10 hereof, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties hereto.

                    g. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

                    h. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other party hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.

18

--------------------------------------------------------------------------------

                    i. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

                    j. Except as otherwise provided herein, all consents and
other determinations to be made by the Buyer pursuant to this Agreement shall be
made by Buyers holding a three-fourths (3/4) majority of the Registrable
Securities, determined as if the all of the Debenture and Warrants then
outstanding have been converted or exercised into for Registrable Securities.

                    k. The Company acknowledges that a breach by it of its
obligations hereunder could cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for breach of its obligations
hereunder could be inadequate and agrees, in the event of a breach or threatened
breach by the Company of any of the provisions hereunder, that the Buyer could
be entitled, in addition to all other available remedies in law or in equity, to
seek an injunction or injunctions to prevent or cure breaches of the provisions
of this Agreement and to seek to enforce specifically the terms and provisions
hereof, without the necessity of showing economic loss and without any bond or
other security being required.

                    l. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

                    m. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

                    n. The initial number of Registrable Securities included in
any Registration Statement and each increase to the number of Registrable
Securities included therein shall be allocated pro rata among the Buyers based
on the number of Registrable Securities held by the Buyer at the time of such
establishment or increase, as the case may be. In the event a Buyer shall sell
or otherwise transfer any of such holder's Registrable Securities, each
transferee shall be allocated a pro rata portion of the number of Registrable
Securities included in a Registration Statement for such transferor. Any shares
of Common Stock included in a Registration Statement and which remain allocated
to any person or entity which does not hold any Registrable Securities shall be
allocated to the remaining Buyers, pro rata based on the number of shares of
Registrable Securities then held by the Buyers. For the avoidance of doubt, the
number of Registrable Securities held by a Buyer shall be determined as if all
the Debenture and Warrants then outstanding and held by a Buyer were converted
into or exercised for Registrable Securities, without regard to any limitation
on the Buyer's ability to convert the Debenture or exercise the Warrants.

19

--------------------------------------------------------------------------------

                    o. There shall be no oral modifications or amendments to
this Agreement. This Agreement may be modified or amended only in writing.

[INTENTIONALLY LEFT BLANK]

          IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused
this Agreement to be duly executed as of the 13th day of June, 2008.

COMPANY: BUYER: ICP SOLAR TECHNOLOGIES, INC. BRIDGEPOINTE MASTER FUND   LTD.    
    By:       ___________________________________________ By:      
___________________________________________ Sass Peress, President, CEO &
Chairman              Eric S. Swartz, Director         ADDRESS: ADDRESS:    
7075 Place Robert-Joncas, Unit 131, 1120 Sanctuary Parkway Montreal H4M272 Suite
325 Phone: 514-270-5770 Alpharetta, GA 30004   Phone: 770-640-8130 Fax:
514-270-3677 Facsimile: 770-777-5844

20

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

        Legal Representative’s     Address and   Address and Buyer   Facsimile
Number   Facsimile Number                     BridgePointe Master Fund Ltd.  
1120 Sanctuary Parkway   P. Bradford Hathorn, Esq.     Suite 325   Roswell
Capital Partners, LLC     Alpharetta, GA 30004   1120 Sanctuary Parkway, Suite
325     Phone: 770-640-8130   Alpharetta, GA 30004     Facsimile: 770-777-5844  
Phone: 770-640-8130         Facsimile: 770-777-5844 Gemini Master Fund, Ltd.  
c/o Gemini Strategies, LLC         135 Liverpool Drive, Suite C   None.    
Cardiff CA 92007         Phone: 858-480-2828         Facsimile: 858-509-8808    
                    Platinum Long Term Growth   152 West 57th Street   Shane W.
McCormack VI, LLC   4th Floor   Burak Anderson & Melloni, PLC     New York, NY
10019   30 Main Street, P.O. Box 787 Investment Amount:   Phone: 212-581-0500  
Burlington, VT 05402-0787     Facsimile: 212-582-2222   Phone: 802-862-0500
$1,000,000       Facsimile: 802-862-8176

21

--------------------------------------------------------------------------------

Annex A

Plan of Distribution

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling shares: 
          • ordinary brokerage transactions and transactions in which the broker
dealer solicits purchasers; 
          • block trades in which the broker dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction; 
          • purchases by a broker dealer as principal and resale by the broker
dealer for its account; 
          • an exchange distribution in accordance with the rules of the
applicable exchange; 
          • privately negotiated transactions; 
          • settlement of short sales entered into after the effective date of
the registration statement of which this prospectus is a part; 
          • broker dealers may agree with the Selling Stockholders to sell a
specified number of such shares at a stipulated price per share; 
          • through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise; 
          • a combination of any such methods of sale; or 
          • any other method permitted pursuant to applicable law.

          The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

          Broker dealers engaged by the Selling Stockholders may arrange for
other brokers dealers to participate in sales. Broker dealers may receive
commissions or discounts from the Selling Stockholders (or, if any broker dealer
acts as agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

          In connection with the sale of the common stock or interests therein,
the Selling Stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of

22

--------------------------------------------------------------------------------

shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

          The Selling Stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. In no event shall any broker-dealer receive fees, commissions and markups
which, in the aggregate, would exceed eight percent (8%).

          The Company is required to pay certain fees and expenses incurred by
the Company incident to the registration of the shares. The Company has agreed
to indemnify the Selling Stockholders against certain losses, claims, damages
and liabilities, including liabilities under the Securities Act.

          Because Selling Stockholders may be deemed to be “underwriters” within
the meaning of the Securities Act, they will be subject to the prospectus
delivery requirements of the Securities Act including Rule 172 thereunder. In
addition, any securities covered by this prospectus which qualify for sale
pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather
than under this prospectus. There is no underwriter or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholders.

          We agreed to keep this prospectus effective until the earlier of (i)
the date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any volume limitations by reason of Rule 144
under the Securities Act or any other rule of similar effect or (ii) all of the
shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

          Under applicable rules and regulations under the Exchange Act, any
person engaged in the distribution of the resale shares may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of the common stock by the Selling Stockholders or
any other person. We will make copies of this prospectus available to the
Selling Stockholders and have informed them of the need to deliver a copy of
this prospectus to each purchaser at or prior to the time of the sale (including
by compliance with Rule 172 under the Securities Act).

23

--------------------------------------------------------------------------------

Annex B
ICP SOLAR TECHNOLOGIES, INC.
Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of ICP SOLAR TECHNOLIGES, INC., a Nevada corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

          Certain legal consequences arise from being named as a selling
securityholder in the Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Registration
Statement and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

1.           Name.

               (a)           Full Legal Name of Selling Securityholder

               (b)      Full Legal Name of Registered Holder (if not the same as
(a) above) through which Registrable Securities are held:

               (c)      Full Legal Name of Natural Control Person (which means a
natural person who directly or indirectly alone or with others has power to vote
or dispose of the securities covered by this Questionnaire):

24

--------------------------------------------------------------------------------

2.           Address for Notices to Selling Securityholder:

Telephone:
Fax:
Contact Person:

3.           Broker-Dealer Status:

               (a)      Are you a broker-dealer? 
               Yes       No    

               (b)      If “yes” to Section 3(a), did you receive your
Registrable Securities as compensation for investment banking services to the
Company? 
               Yes       No 
               Note: If “no” to Section 3(b), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.

               (c)      Are you an affiliate of a broker-dealer? 
               Yes       No

               (d)      If you are an affiliate of a broker-dealer, do you
certify that you purchased the Registrable Securities in the ordinary course of
business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities? 
               Yes       No 
               Note: If “no” to Section 3(d), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.

4.           Beneficial Ownership of Securities of the Company Owned by the
Selling Securityholder. Except as set forth below in this Item 4, the
undersigned is not the beneficial or registered owner of any securities of the
Company other than the securities issuable pursuant to the Purchase Agreement. 
               (a) Type and Amount of other securities beneficially owned by the
Selling Securityholder:

_______________________________________________

_______________________________________________

5.      Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held

25

--------------------------------------------------------------------------------

any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

               State any exceptions here:


_____________________________________________

_____________________________________________


The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date:                          Beneficial Owner:

                                    By:

                                                         Name:
___________________
                                                         Title
____________________


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[_________________________________________________________]

26

--------------------------------------------------------------------------------